DETAILED ACTION
Claims 1-17 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 December 2020, 01 November 2020, and 21 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to because descriptive textual labels are requested. See figures 1, 6, 10, 15 and 21-25. (Note, for example reference character 210 in figure 1.) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate multiple elements of the same type in a single view. The examiner suggest the use of subscripts to designate multiple elements of the same type in a single view. (For example, 210A, 210B, … 210N) Note figures 1, 6, 10, 15 and 21. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “acquiring a plurality of time series data acquired by a substrate processing device”,  “acquiring evaluation values”, “classifying” and “extracting the time series data…” This judicial exception is not integrated into a practical application because they amount to no more than to mere data gathering to evaluate in form of insignificantly data solution activity without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim limitations are directed toward only well-understood, routine, conventional activity already recognized within the data processing field.

Claim 1 (step 1), the claimed method is a process, which is one of the four statutory categories of invention. 
(step 2A, Prong One) the limitation, “acquiring … classifying… extracting…” (see claim 1 lines 1-10), is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for generic computer components (i.e. the step could be done by a person based on an observation, evaluation or judgement). A claim that requires a computer may still recite a mental process, See MPEP 2106. If a claim recites limitation that cab be practically be performed in the human mind, with or without a physical aid such as a pen and paper, the limitation falls within the mental processes grouping. See, e.g., Benson, 409, U.S. at 67, 65, 175 USPQ at 674-75, 674. If claim limitations, under its broadest reasonable interpretations, covers performance of limitations in the mind but for the recitation of generic computer components, then it falls within the Mental Processes grouping of abstract ideas.
(step 2A, Prong Two), The claims or judicial exception are not integrated into a practical application. The drafted claim limitations do not include an improvement to the functioning of a computer or the technological field, MPEP 2106.05(a). In particular the claims recite additional element “a substrate processing device”, classifying, and extracting; however, the additional limitations do not integrate a judicial exception into a practical application or provide significantly more. MPEP 2106.05(f)(3).
(step 2B) The claim does not recite additional elements that amount to an additional inventive concept (significantly more) than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a substrate processing device”, “classifying”, and “extracting …”amount to no more than mere instructions to apply an exception using a generic computer component. Mere instructions to apply a generic computer component cannot provide an inventive concept. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception are not indicative of an inventive concept, see MPEP 2106.05(d). Also note MPEP 2105(d)(II). Receiving and Transmitting data over a network, e.g., using the internet to gather data, Symantec. Storing and retrieving information in memory, Versata Dev. Group Inc. v. SAP AM, INC. The claim is not patentable.
Claims 2-17, do not include an improvement to the field and can be rejected similarly.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 3 and claim 12, the limitation “is large is larger”, is vague and/or not clear. The phrase appears repetitive.
Regarding claim 7, the following limitation is vague: “a switchable manner.” The claim appears to omit reference to “a switching of display between graphs” or switching between graphs in screens. Note paragraphs 0097 and 0101 for support of this feature.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarrafzadeh et al. US Patent Application Publication No. 2016/0148103 A1.

Regarding claim 1, Sarrafzadeh et al. teaches the following:
A data processing method [note: Abstract, “A system includes an interface configured to receive time series data…”; paragraph 0004 method; Figures 1, 5 and 6 ] comprising: 
acquiring a plurality of time series data acquired by a substrate processing device [note: paragraph 0040 semiconductor; Figure 5 (510) data collection and transmission ]; 
acquiring evaluation values of the plurality of time series data [note: Figure 5 (530) preprocessing, including extraction (532) ]; 
classifying each of the plurality of time series data into one of a plurality of classifications based on the evaluation value [note: Figure 5 (650) real time classification; paragraph 0066, classification levels/groups, class 1 through class n ]; and 
extracting the time series data corresponding to one of the plurality of classifications as extracted time series data [note: Figure 5 extraction (532); Figure 6 (610) extraction; paragraph 0005 extraction ].

Claim 2: The data processing method according to claim 1, wherein, in the acquiring of the evaluation values, the evaluation values of the plurality of time series data are acquired through comparison between the plurality of time series data and reference data [note: paragraph 0053 analytics engine based on machine learning; paragraph 0057  data is compared, matching technique; also see paragraphs 0023, 0059, and 0063 ].
Claim 3: The data processing method according to claim 2, wherein, in the acquiring of the evaluation values, the evaluation value in a case in which a difference between values of the time series data and the reference data is large is larger than the evaluation value in a case in which a difference between values of the time series data and the reference data is small  [note: paragraph 0053 analytics engine; paragraph 0057  data is compared (using a reference pint set of data), matching technique; also see paragraphs 0023, 0059, and 0063 ].
Claim 4: The data processing method according to claim 1, further comprising displaying an evaluation value graph representing changes of the evaluation value of the extracted time series data and the extracted time series data in a switchable manner  [note:  Figure 6 (620) graph  ].

Claim 5: The data processing method according to claim 1, further comprising storing the extracted time series data  [note: Figure 1 (150) storage ].

Claim 6: The data processing method according to claim 1, further comprising classifying the extracted time series data into one of a plurality of clusters through clustering processing  [note: Figure 6 (635) clustering  ].

Claim 7: The data processing method according to claim 6, further comprising displaying an evaluation value graph representing the evaluation value of the extracted time series data classified into one of the plurality of clusters and the extracted time series data in a switchable manner  [note: Figure 6 (650) real time classification, (645) class assignment, (635) clustering, (655) abnormality detection, (629) graph, means for selecting between graphs (i.e. switch feature) ].

Claim 8: The data processing method according to claim 6, further comprising generating a learning database in which cause and countermeasure information for the substrate processing device that corresponds to the time series data is assigned to a cluster corresponding to the extracted time series data  [note: Figure 6 (645) class assignment, (635) clustering, (63) activity state modeling  ].

Claim 9: A data processing method comprising: acquiring a plurality of time series data acquired by a substrate processing device; acquiring evaluation values of the plurality of time series data; classifying each of the plurality of time series data into one of a plurality of classifications based on the evaluation value; and matching target time series data corresponding to one of the plurality of classifications and time series data included in a learning database  [note: Figures 1, 5-6; paragraph 0102 “model is used online matching of new records”; also note matching technique at paragraph 0057 and 0096]. 

Claim 10: The data processing method according to claim 9, wherein cause and countermeasure information corresponding to the time series data is stored in the learning database, and wherein, in the matching of the target time series data, reading the cause and countermeasure information corresponding to the time series data is further included in a case in which a matching rate between the target time series data and at least one piece of the time series data included in the learning database is higher than a threshold  [note:  paragraph 003-004 method; paragraph 0053 analytics engine based on machine learning; paragraph 0066 classification ].

Claim 11: The data processing method according to claim 9, wherein, in the acquiring of the evaluation values, the evaluation values of the plurality of time series data are acquired through comparison between the plurality of time series data and reference data  [note: 0057  data is compared (using a reference pint set of data), matching technique; also see paragraphs 0023, 0059, and 0063 ].

Claim 12: The data processing method according to claim 11, wherein, in the acquiring of the evaluation values, the evaluation value in a case in which a difference between values of the time series data and the reference data is large is larger than the evaluation value in a case in which a difference between values of the time series data and the reference data is small  [note: paragraph 0066 time series graphs; paragraph 0053 analytics engine; paragraph 0102 ].

Claim 13: The data processing method according to claim 9, further comprising storing the target time series data  [note: Figure 1 (150) storage ].

The limitations of claims 14 and 16 parallels claim 1; therefore, they are rejected under the same rationale.
The limitations of claims 15 and 17 parallels claim 9; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169